UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6574


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JONATHAN TREWAYNE CLANTON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Jackson L. Kiser, Senior
District Judge. (4:05-cr-00031-JLK)


Submitted:    April 28, 2009                  Decided:   May 13, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan Trewayne Clanton, Appellant Pro Se.     Ronald Andrew
Bassford, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jonathan Trewayne Clanton appeals the district court’s

order granting his motion for reduction of sentence under 18

U.S.C. § 3582(c)(2) (2006).           We have reviewed the record and

find   no   reversible    error.      Accordingly,     we    affirm   for   the

reasons stated by the district court.            See United States v.

Clanton, No. 4:05-cr-00031-JLK (W.D. Va. Mar. 25, 2008).                     We

dispense    with   oral    argument    because   the        facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                      2